Citation Nr: 1112953	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had initial active duty for training (ACDUTRA) from February 1984 to June 1984 with active service from January 1988 to August 2002.  The Veteran also had additional service with the Tennessee National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and June 2007 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2011 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a rating decision dated in December 2003, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  In a subsequent rating decision dated in May 2005, the RO determined that a clear and unmistakable error was found in the December 2003 rating decision and granted service connection for PTSD with an evaluation of 30 percent effective August 13, 2002.  Thereafter, VA medical evidence was received by the Board in September 2005 that addressed the Veteran's PTSD.  In light of the receipt of VA medical records, in which the Veteran reported that he could not work due to "nerves and alcoholism" and the examiners provided a GAF score of 50, new and material evidence was received within one year of the May 2005 decision, therefore, the claim remains pending and the entire period since the effective date of service connection is for consideration.  See 38 C.F.R. § 3.156(b) (2010).  

PTSD

The Veteran seeks entitlement to an increased disability rating for PTSD.  He asserted during the hearing that his symptoms had worsened since his last VA examination in August 2009.  See the January 2011 Board hearing transcript, p. 8.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

During the January 2011 Board hearing that his most recent treatment by a VA was in November 2010.  A review of the record indicates that the most recent VA medical record is dated June 28, 2010.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should associate with the claims folder all relevant VA medical records dating from June 28, 2010.

He also reported during the hearing that he received additional treatment from the Dyersburg hospital.  T. at 13.  Accordingly, the Veteran should either submit the records to VA or submit authorization that would allow VA to obtain the records.  

Hypertension secondary to PTSD

The Veteran also seeks service connection for hypertension, to include as secondary to his service-connected PTSD.  The Veteran asserts that after Desert Storm, he began having nightmares and his blood pressure started going up.  See May 2006 claim.  

The Federal Circuit has found that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

VA medical records include a February 2007 diagnosis of hypertension and indicate that the Veteran has continued to seek treatment for hypertension.  The Veteran also submitted a medical statement dated in January 2011, which indicated that it is possible that PTSD contributed to his hypertension.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service or a service-connected disability; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  The Veteran should be accorded a VA examination to address the etiology of any hypertension condition present.  

Finally, the Veteran indicated during the January 2011 Board hearing that he applied for Social Security Administration (SSA) disability benefits.  It does not appear, however, that any administrative decision has been associated with the Veteran's claims file.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file. 

In addition, the Veteran testified that he was discharged from the Army Reserves in August 2003 and that he might have been on blood pressure medication at the time.  T. at 16-17.  As there may be additional medical records from that period of service, the RO should attempt to obtain Army Reserve service treatment records dated from August 2002 to August 2003.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  Associate with the claims folder all relevant VA medical records dating from June 28, 2010. If no further treatment records exist, the claims file should be documented accordingly.  

2.  Ask the Veteran to provide sufficient information and a completed authorization such that VA can attempt to obtain hospital records from Dyersburg Hospital.  He should also be informed that he can submit those records directly to VA, if he wishes, in addition to any other relevant medical records/test results he has in his possession or is able to obtain.  

Ask the Veteran to submit any additional relevant private medical records dating from 1984, that is not already of record, or provide sufficient information that the records can be obtained by VA, provided that any necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(e).  

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Attempt to obtain through the appropriate agencies copies of service treatment records pertaining to the Veteran's period of Army Reserve service extending from August 2002 to August 2003.  Any records that are obtained should be associated with the claims folder.  If records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

5.  Schedule the Veteran for a PTSD examination to assess the severity of the Veteran's service-connected condition.  The claims file must be made available to, and reviewed by, the examiner, and the examiner should acknowledge such review in the examination report.  All indicated tests should be performed, and all findings reported in detail.  If psychiatric disorders other than PTSD are diagnosed, the examiner should disassociate the symptoms attributable to PTSD from those attributable to co-existing psychiatric disorders that are not related to his PTSD.  If such is not possible, the examiner should state that in the examination report.  The examiner is also requested to provide an opinion and rationale determining if the Veteran's alcoholism is currently, or in the past, due to the Veteran's service-connected PTSD.  The examiner should also provide a Global Assessment of Functioning Score and an explanation of what the score represents.  

6.  The Veteran should also be afforded a VA examination to ascertain the nature and etiology of his currently diagnosed hypertension.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran had hypertension in service, or within one year of service.  If not, is it at least as likely as not (i.e., 50 percent or greater possibility) that the currently diagnosed hypertension is related to the Veteran's military service.  In the alternative, the examiner should indicate whether the Veteran's hypertension is at least as likely as not caused by or due to his service-connected PTSD.  If the examiner finds that hypertension is not caused by PTSD, the examiner should opine as to whether the condition is aggravated (i.e., permanently worsened) beyond its natural progression by PTSD.  The examiner must provide a complete rationale for any stated opinion. 

7.  Ensure that the information and opinions provided by the examiner satisfy the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all relevant evidence of record as the appeal is based on an initial grant of service connection for PTSD and assignment of a rating,  and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


